Title: To George Washington from Major General John Sullivan, 26 May 1779
From: Sullivan, John
To: Washington, George



Dear General
Easton [Pa.] May 26th 1779

I am honored with your Excellenceys favor of the 24th Instant. Am happy to Inform you that the Difficulty Respecting waggons is removed as the Executive Councill of Pensylvania have granted warrants upon the waggon masters of the Counties of North Hampton Berks & Bucks to Supply Every Deficiencey at the Same time they request me not to use this authority but with Caution & only in Cases where the Exertions of our Quarter Masters may fail to procure them. I Shall notwithstanding use Every means to Retrench the Baggage of the Army as much as possible. I know the Quantity of powder Demanded from the ordinance Board is great but when we Consider That all the Garrisons are now Destitute of Ammunition That our Cartridges are Liable to numerous Accidents & that it never was Intended to Carry the Surplus farther than the Garrisons of Wyoming & Augusta where it might Serve us in time of necessity & that the Trouble of getting it to those places by water cannot be attended with much Inconvenience when Compared to that which we must Experience in Case of a Deficiencey taking place & am Remaining Idle while a Supply might be brought on from Philadelphia or the main Army. I cant Suppose Yr Excy will Deem the measure Imprudent.
I thank your Excellencey for the Cautions you are pleased to give Shall thank you for Every advice which you may please to Communicate & Doubt not that my Conduct will better prove the weight Your Excellenceys advice has upon my mind & the Desire I have to fulfill Every wish of yours than any words I am able to use will Express. I have been honored [with] your Excellenceys favor of the Same Date in answer to mine of the 21st & think the measures adopted by your Excellencey for affording us Supplies must prove amply Sufficient and the attention Your Excellencey is pleased to pay to us gives me the most Encouraging & pleasing prospect.
I have been honored with Your Excellenceys favor of the 23d Instant I have wrote the Board of war for the Fusees & Shall make use of Every precaution to prevent their being Lost or Imbezzled (if procured.) Governor Clintons Expedition will answer an Exceeding good purpose I Shall Correspond with him & Let him know Every movement of ours that he may be Enabled to govern his movements Accordingly and Shall Settle matter So as to Co-opperate with him Effectually.
I Shall Endeavor to arrange matters So as to have a Compliance with your Excellenceys opinions of making a Diversion on the Deleware previous to the main Armys marchg from Wyoming as this will in all probability answer the most Salutary purposes—our Road though more Difficult than was at first apprehended will Soon be Compleated I only wait to hear from Susquehannah before I move the whole Army for wyoming I Expect the Intelligence Every moment I have the Honor to be most Respectfully Dear General Yr Exceys most obedt Servt
Jno. Sullivan
 